El Juez Presidente Interino Señor Travieso
emitió la opi-nión del tribunal.
Ante la Corte de Distrito de San Juan se radicó una de-manda contra Francisco Otero, vecino de Bayamón, en la que se solicita se le condene a pasarle una pensión alimen-ticia de $30 mensuales a su alegado Lijo natural Frank Pa-gán, vecino de San Juan. En agosto 1.9 de 1943 la Corte de Distrito ordenó la citación del demandado y señaló el día 3 de septiembre, 1943 para la primera comparecencia, de *695acuerdo con el procedimiento establecido para el juicio de desahucio. Emplazado en Bayamón el 23 de agosto, 1943, compareció el demandado el 27 del mismo mes y, sin some-terse a la jurisdicción de dicho tribunal, solicitó que el caso fuese trasladado a la Corte de Distrito de Bayamón, por ser éste el distrito donde él reside. En apoyo de su moción de traslado, el demandado presentó un affidavit de méritos y una excepción previa a la demanda, basada en la insuficien-cia de los hechos alegados para determinar una causa de ac-ción contra el demandado.
En 21 de septiembre, 1943 la Corte de Distrito de San Juan decretó el traslado del caso a Bayamón, basando su decisión en el caso de Rodríguez v. Morales, 55 D.P.R. 746.
Solicitó el demandante la reconsideración de la orden de traslado y le fué denegada. En septiembre 29 de 1943 acu-dió el demandante ante el juez que suscribe, quien actuaba en esa fecha en funciones de 'turno, y solicitó la expedición de un auto de certiorari para la revisión del procedimiento seguido en relación con el traslado del caso a la Corte de Distrito de Bayamón. El auto fué expedido y la vista cele-brada ante el suscribiente, mas no habiendo las partes so-metido sus alegatos a tiempo de que el juez de turno pudiese dictar una decisión antes de expirar el término de vacaciones de esta Corte, el caso fué señalado para ser visto ante el Tribunal en pleno, quedando por fin sometido el 10 de no-viembre de 1943.
 La controversia ha sido planteada por las partes así:
Sostiene el peticionario, que de acuerdo con el procedi-miento seguido en casos de desahucio, que es el aplicable a las demandas en reclamación de alimentos, el demandado de-bió comparecer ante la Corte de Distrito de San Juan en el día y hora señalados para la primera comparecencia para allí y entonces formular su contestación a la demanda y su petición de traslado; que la corte inferior erró al permitir al demandado formular una excepción previa a la demanda, *696toda vez que la única alegación permitida al demandado en desahucio es la contestación a la demanda, dentro de la cual deberán aducirse las excepciones previas (artículo 625, Có-digo de Enjuiciamiento Civil, 1933); y que la corte inferior erró al decretar el traslado y al no dictar sentencia en re-beldía en contra del demandado. Alega además el peticio-nario, que “cuando un demandado solicita el traslado de un pleito, acompañando solamente una excepción previa, cuando él viene obligado a contestar la demanda, el traslado debe denegarse por no haberse solicitado el mismo conforme a lo que dispone el artículo 82 del Código de Enjuiciamiento Civil”, citando en apoyo de su contención el caso de Rivera v. Aybar, 32 D.P.R. 548.
La contención del demandado es que si bien es verdad que el artículo .625 del Código de Enjuiciamiento Civil dis-pone que las excepciones previas deberán formularse al pre-sentar la contestación, dicho artículo no priva al demandado de su derecho a atacar la insuficiencia de la demanda y a descansar, como única defensa, en la cuestión legal levan-tada por la excepción previa; que el demandado tiene de-recho a que el juicio sea celebrado en el distrito de su resi-dencia; y que todas las cuestiones levantadas por el deman-dante pueden y deben ser discutidas ante la corte compe-tente, como incidentes de la acción de alimentos, cuando se decrete el traslado a que tiene derecho el demandado.
■¿Es estrictamente aplicable.a la acción de alimentos el procedimiento fijado por la Ley de Desahucio? Veamos pri-meramente cuáles son las diferencias esenciales entre una y otra clase de acción.
La de desahucio tiene como su objeto principal el de re-cobrar la posesión de una propiedad inmueble. La jurisdic-ción para conocer de las demandas sobre desahucio ha sido conferida por la ley (Artículo' 622 del Código de Enjuicia-miento Civil, 1933) a las cortes municipales del distrito en que radique la finca, cuando el canon por una anualidad no exceda de mil dólares, y en todos los demás casos a la corte *697de distrito del distrito- en que la finca radique. Iniciado un desahucio ante una corte con jurisdicción para conocer del caso, el demandado no tiene derecho alguno a solicitar el traslado al distrito de su residencia, y el día señalado para la primera comparecencia estará obligado a comparecer ante la corte para formular en ese acto su contestación a la de-manda, en la cual podrá incluir todas aquellas defensas que pueden ser aducidas por vía de excepción previa; y una vez formulada su defensa, el demandado deberá proponer toda la prueba de que intente valerse. La que fuere admitida por la corte deberá ser practicada dentro de los diez días siguientes.
Es la de reclamación de alimentos una acción que-debe ser ^ista -en el distrito en que residiere el demandado (Rodríguez v. Morales, supra). No tenemos duda alguna de que cuando la demanda sobre alimentos se radica en el distrito en que reside el demandado, éste está obligado a ajustarse estrictamente a los requisitos del artículo 625, tal como si se tratara de un caso de desahucio iniciado ante la corte con .jurisdicción para conocer del mismo.
¿Estaría un demandado en desahucio ante una corte sin jurisdicción para conocer del caso, obligado a comparecer ante esa corte a celebrar el juicio, formular sus alegaciones, proponer su prueba y cumplir con los requisitos del artículo 625? La pregunta debe ser contestada negativamente. El demandado puede en ese caso solicitar la desestimación de la demanda por falta de jurisdicción o el traslado de la causa al distrito en que radique la finca objeto del desahucio-. No vemos razón alguna para que se le exija a un demandado que está atacando la jurisdicción de una corte o que solicita el traslado de la causa al distrito de su residencia, que com-parezca ante la corte que le ha emplazado para celebrar el juicio, formular sus alegaciones y someter a su decisión la admisibilidad de la prueba de que intenta valerse para esta-blecer su defensa.
*698Por las mismas razones opinamos que el demandado en. esta acción sobre reclamación de alimentos, tiene derecho a. solicitar que el pleito se vea en el distrito de Bayamón, que-es el de su residencia, y que el demandado nó estaba obli-gado-, como condición precedente a o concurrente con la so-licitud de traslado, a celebrar el juicio, formular sus alega-ciones y someter la admisibilidad de su prueba a la Corte de-Distrito de San Juan. Resolvemos, pues, que las disposicio-nes del artículo 625 del Código de Enjuiciamiento Civil son. estrictamente aplicables, tanto en los casos de desahucio como, en los de reclamación de alimentos, cuando el caso ha sido> radicado ante la corte con jurisdicción y competencia para conocer del mismo o desde el momento en que el caso- ha sido-trasladado a la corte competente, que es la que tiene autori-dad y competencia para convocar a las partes para la'Cele-bración de la primera comparecencia. Habiéndose radicado, la demanda en este caso en un distrito que no es aquel en que reside el demandado, éste tenía derecho a solicitar el trasladado al distrito de su residencia, ajustándose a lo dis-puesto en el artículo 82 del Código de Enjuiciamiento Civil-
El caso de Rivera v. Aybar, supra, en que descansa el pe-ticionario, presenta una situación casi idéntica a la del caso-de autos. La decisión en dicho caso sería estrictamente apli-cable si estuviéramos de acuerdo con sus conclusiones. No-lo estamos. Creemos que dicho caso fué erróneamente re-suelto, y por tanto queda por el presente expresamente re-vocado.
El artículo 625 no señala el momento en que el deman-dado debe_ formular su contestación, pero es lógico suponen que debe hacerlo al ser llamado el caso para la celebración-de la primera comparecencia. El estatuto reconoce el dere-cho del demandado a formular excepciones previas y sola-mente exige que sean aducidas -al contestar la demanda o= sea en el momento de exponer “lo que a su derecho con-duzca.” Pues bien, si en ese momento el demandado se en-*699euentra ante una corte que no es la de su residencia y se le-requiere para que conteste una demanda que a su juicio no-aduce hechos suficientes para constituir una causa de acción,, ¿por qué no ha de permitírsele que interponga como única defensa y contestación a la demanda la excepción privile-giada de falta de causa de acción o la de falta de jurisdic-ción, las cuales por ser privilegiadas pueden ser interpuestas en cualquier momento, y que al mismo tiempo solicite el traslado a la corte de su residencia? ¿Y si su única defensa en contra de la demanda es la insuficiencia de sus alegacio-nes, qué importancia tiene el que esa defensa se interponga, en un escrito titulado “excepción previa” en vez de en uno-titulado “contestación”, si la práctica permite que esa ex-cepción general se presente ya como excepción previa o como-parte de la contestación? Sostener que porque el demandado-tituló su defensa “excepción previa” en vez de titularla-“Contestación”, debió denegarse el traslado, equivaldría a valerse de un mero tecnicismo para privar al demandado del derecho que la ley le concede a que el pleito sea visto ante-la corte del distrito de su residencia. No erró la corte inferior al declarar con lugar el traslado.
No obstante lp que acabamos de resolver, opinamos y resolvemos que la práctica que debe seguirse, tanto en un caso de desahucio como en uno de alimentos, cuando el demandado ha sido citado ante una corte que no tiene jurisdicción o competencia para conocer del caso, es la de que al ser llamado para la primera comparecencia el demandado presente su contestación a la demanda, por escrito, presentandoen ese mismo acto su petición para que el caso sea trasladado a la corte correspondiente. Radicada la contestación y la petición de traslado, si éste procediere la corte lo decretará sin que ni el demandante ni el demandado estén obligados a proponer prueba alguna. La corte a la cual sea trasladado el caso citará a las partes para ]a celebración ante ella, de la primera comparecencia, en la cual las partes propon-*700drán la prueba de que intenten valerse para sostener sus respectivas alegaciones. La prueba que fuere admitida por la corte será practicada en la segunda comparecencia.

Debe amAlarse él anoto expedido y devolverse el caso a la .corte de 'su procedencia para ulteriores procedimientos no inconsistentes con esta opinión.